
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 649
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Barrow submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Congress should work to eliminate the facilitated sexual
		  exploitation and trafficking of minors over the Internet.
	
	
		Whereas according to the Department of Justice, there was
			 a 59 percent increase in identified victims of human trafficking worldwide
			 between 2009 and 2010;
		Whereas according to the Department of Health and Human
			 Services, human trafficking is the fastest-growing criminal enterprise in the
			 world;
		Whereas experts estimate that up to 300,000 children are
			 at risk of sexual exploitation each year in the United States;
		Whereas experts estimate that the average female victim of
			 sex trafficking is forced into prostitution for the first time between the ages
			 of 12 and 14, and the average male victim of sex trafficking is forced into
			 prostitution for the first time between the ages of 11 and 13;
		Whereas the Bureau of Justice Statistics found that 40
			 percent of incidents investigated by federally funded task forces on human
			 trafficking between 2008 and 2010 involved prostitution of a child or the
			 sexual exploitation of a child;
		Whereas according to the classified advertising consultant
			 Advanced Interactive Media Group (AIM Group), Backpage.com is the leading
			 United States website for prostitution advertising;
		Whereas the National Association of Attorneys General
			 tracked more than 50 cases in which charges were filed against persons who were
			 trafficking or attempting to traffic minors on Backpage.com;
		Whereas according to AIM Group, Backpage.com earned an
			 estimated $26,000,000 from prostitution advertisements between February 2011
			 and February 2012;
		Whereas in September 2010, Craigslist.com removed the
			 adult services section of its website following calls for
			 removal from law enforcement and advocacy organizations; and
		Whereas according to AIM Group, 80 percent of online
			 prostitution advertising revenue for the month of February 2012 was attributed
			 to Backpage.com: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the efforts of law enforcement
			 agencies to provide training to law enforcement agents on how to identify
			 victims of sex trafficking, investigate cases of sex trafficking, prosecute sex
			 trafficking offenses, and rescue victims of sex trafficking; and
			(2)calls on all
			 Internet media providers to immediately eliminate adult
			 entertainment sections and classified advertising that facilitate
			 online sex trafficking.
			
